Order entered April 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00893-CV

                          REFUGIO GOMEZ, ET AL., Appellants

                                              V.

                                      SOL LY, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06613-D

                                          ORDER
       We GRANT appellant’s April 1, 2015 motion for second extension of time to file reply

brief and ORDER the brief be filed no later than April 21, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE